DETAILED ACTION
1.	 Claims 1-9 and 39-43 (now renumbered 1-14 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3	The Applicant’s argument filed on 04/27/2021 are fully considered. For Examiner response see discussion below:
The Applicant substantially argue the applied prior art Sasaki does not teach  a method of validating  photonumeric scales, wherein the  validated photonumeric scale comprising 3 to 10 images each having a different severity rating comprising a numerical value, description, or both, the severity rating being based on a combination of two or more characteristics of cellulite selected from the group consisting of the number, depth, size, width, diameter, and distribution of dimples, wherein the photonumeric scale was validated using a test-retest reliability analysis. 
The Applicant argument is persuasive thus the rejection based Sasaki is expressly withdrawn. 

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:
“A validated photonumeric scale for rating the severity of cellulite in an affected area of a human subject, the photonumeric scale comprising:
3 to 10 images showing an affected area of one or more example patients the affected area in each of the 3 to 10 images of the example patients corresponding to the location of the affected area of the human subject, wherein each of the 3 to 10 images has a different severity rating comprising a numerical value, description, or both; and wherein the photonumeric scale was validated using a test-retest reliability analysis”
5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claim.
6.	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“Single Treatment of Grades II and III Cellulite Using a Minimally Invasive 1,440-nm Pulsed Nd:YAG Laser and Side-Firing Fiber: An Institutional Review Board-Approved Study with a 24-Month Follow-Up Period” published on 11 October 2013, to Gordon H. Sasaki disclosed: 
(Fig. 2  Fig.2 illustrate a Muller–Nurnberger scale for grades I, II, and III cellulite, wherein as shown in the figure the scale is photonumeric scale) comprising:
the severity rating being based on combination of two or more  characteristics of cellulite selected from the group consisting of the number, depth, size, width, diameter, and distribution of dimples (Fig.3,Fig.6,  page 1077, left col. 2nd paragraph, an area  (size) of cellulite of the posterior thigh treated with laser energy, colored dot was placed in the center of all the marked 5 X 5 cm squares (area), each demonstrating classical ﬁndings of cellulite, for dermal thickness (depth) determinations and for elasticity assessments, and, each subject was examined in the standing position for the degree and distribution of cellulite within each thigh), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Prior  Art of recorded
 i.	Joel L. Cohen,  et al., “Development and Validation Clinician and Patient Reported Photonumeric Scales to Assess Buttocks Cellulite Severity”, , Dermatol Surg. 2020 Dec; 46(12): 1628–1635, disclosed” 
Clinician Reported Photonumeric Cellulite Severity Scale Concept Elicitation and Cognitive Interviews  Cognitive interviews with 10 dermatologists and 2 plastic surgeons (75.0% men) with a mean ± SD of 23.0 ± 10.7 years in clinical practice were conducted to establish content validity for the CR-PCSS by adapting and refining the labels and text descriptors (Figure ​(Figure1);1); this was conducted to make the descriptors broadly relevant to cellulite and to distinguish between categories without being overly complex.

    PNG
    media_image1.png
    519
    569
    media_image1.png
    Greyscale


Figure 1.
Patient Reported Photonumeric Cellulite Severity Scale and Clinician Reported Photonumeric Cellulite Severity Scale for the buttocks (see the result section).
ii.	Kaminer, Michael  et al., “Validated Assessment Scales for Skin Laxity on the Posterior Thighs, Buttocks, Anterior Thighs, and Knees in Female Patients” Dermatologic Surgery: August 2019 - Volume 45 - Issue - p S12-S21, disclosed: 
the skin laxity photonumeric grading scales are valid and reliable instruments for assessing laxity on the posterior thighs and buttocks, and anterior thighs and knees. The scales will be of value for standardizing clinical evaluations and quantifying outcome measurements in research and clinical practice ( see abstract and conclusion).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/  Primary Examiner, Art Unit 2699